Appeal from an order of the Family Court, Erie County (Michael F. Griffith, J.), entered September 20, 2004 in a proceeding pursuant to Family Court Act article 6. The order set forth a visitation schedule for the parties.
Now, upon reading and filing the stipulation of discontinuance signed by petitioner and the attorneys for the parties on August 31, 2006,
It is hereby ordered that said appeal be and the same hereby *1207is unanimously dismissed without costs upon stipulation. Present — Kehoe, J.P., Martoche, Smith and Pine, JJ.